[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MOTION FOR ORDER de MEDICAL BILLS (#136)
The plaintiff, relying on paragraph 9.1 of the separation agreement, claims the defendant owes his share for various medical bills. The plaintiff did not submit any bills to the defendant until January 7, 1998. This motion is dated January 8, 1998. The defendant was not allowed any time to examine the CT Page 7218 bills. The bills were delivered during the plaintiff's deposition. Although the plaintiff has medical insurance the defendant was given no opportunity prior to the filing of the motion on January 9, 1998 to determine if proper reimbursement by the insurance carrier was made. The plaintiff included bills for the adult son when the agreement is clear the provision is for "minor children".
Based on the record made on this motion the court cannot find that the defendant is wilfully in violation of the terms contained in paragraph 9.1 of the Judgement.
The motion is denied.
HARRIGAN, J.